Citation Nr: 0813625	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-34 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for a left shoulder 
disability.

Entitlement to service connection for a left ankle 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975 and also has service in the Reserves. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  The 
veteran perfected appeals concerning reopening claims for 
service connection for a left shoulder disability and for 
PTSD, as well as concerning claims for service connection for 
left ankle disability and for major depressive disorder.

In July 2006, the Board reopened the claim for service 
connection for a left shoulder disability, and remanded the 
reopened claim and the claims for service connection for left 
ankle disability and for major depressive disorder.  The 
Board did not reopen the claim for service connection for 
PTSD; therefore, that appeal was concluded.  In December 
2007, the Appeals Management Center (AMC) granted service 
connection for PTSD with an evaluation of 30 percent 
effective from January 25, 2007, and concluded that this was 
a complete grant of the claim for service connection for 
major depression.  The veteran did not disagree with the 
analysis that the grant of service connection for PTSD 
satisfied his appeal concerning his claim for service 
connection for major depression.  Hence, the remaining two 
issues on appeal are the claims for service connection for 
left shoulder and left ankle disabilities.

In January 2008, however, in response to the notice 
concerning the grant of service connection for PTSD, the 
veteran submitted a copy of his August 2003 claim for 
consideration of "back pay benefits" for PTSD.  The claim 
for an earlier effective date for service connection for PTSD 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran was in a motor vehicle accident during 
service in August 1973 and sustained injuries involving his 
left shoulder and left ankle.

2.  The veteran's currently diagnosed arthralgia, left 
shoulder and left ankle, is not related to injury sustained 
during the veteran's active military service.




CONCLUSION OF LAW

1.  The criteria for service connection for a left shoulder 
disability are not met. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for service connection for a left ankle 
disability are not met. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  A 
determination as to whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the veteran's present condition (e.g., whether the veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

In this case, the veteran asserts that he has left ankle and 
left shoulder disabilities as a result of injuries sustained 
in a motor vehicle accident during service.

Concerning whether there was an injury during service, the 
Board notes that the record now contains the report of 
investigation of an accident in August 1973 involving a 1 1/4 
ton truck.  The report names the veteran as a passenger in 
the truck and states that he, along with others, was 
transported to Irwin Army Hospital, and that he was treated 
for contusions and lacerations and released to his unit for 
duty on the same date.  The report also indicates that the 
veteran was riding in the rear of the canvas covered vehicle 
with another soldier, who was killed in the accident.  

The veteran's service medical records do not show treatment 
immediately following the accident, although there is a 
notation in early September 1973 that the veteran complained 
of pain in his shoulder and reported having been placed on 48 
hour quarters after being treated in the hospital.

The veteran also submitted a statement dated in December 2004 
from someone who had become re-acquainted with him in 1979 
and who had served with him in the reserves.  He reported 
that the injuries to the veteran's left ankle and shoulder 
sustained in the truck accident during the veteran's military 
service had made completing physical fitness requirements a 
challenge for the veteran.  In addition, the veteran has 
submitted written statements and has testified that he had 
periodic left ankle and shoulder pain following the truck 
accident in service.

The veteran's involvement in the August 1973 truck accident 
has been verified, and the veteran is competent to describe 
the injuries he sustained, although he is not competent to 
diagnose the precise type of injury.  Thus, the evidence 
supports a finding that the veteran sustained some type of 
injury to his left shoulder and his left ankle in the truck 
accident in August 1973.  

The veteran is also competent to provide evidence that he 
experienced periodic pain in his left ankle and left shoulder 
since the accident in August 1973.  The veteran's lay 
statements concerning continuity of symptomatology, however, 
are not sufficient evidence alone upon which to base a grant 
of service connection.  Competent evidence is needed to 
relate the present disorder to that symptomatology.

In this case, VA treatment records in 2003 show that the 
veteran complained of left shoulder and left ankle pain.  X-
rays in September 2003 were interpreted as showing a large os 
acromiale of the left shoulder, and small calcaneal spur of 
the left ankle, which was otherwise normal.  Physical 
examination led to the impression in October 2003 that the 
veteran had complaints of left shoulder and ankle pain, and a 
normal examination.

The veteran was specifically examined in connection with this 
claim in January 2007.  The diagnoses were (1) history of 
contusion and/or sprain of the left shoulder and left ankle, 
remote, and (2) current symptoms of arthralgia, left shoulder 
and left ankle, with normal aging changes noted on x-ray.  
The examiner expressed the opinion that the current diagnosed 
situation involving the veteran's ankle and shoulder is less 
likely than not related to any incident that occurred in 
service.  The examiner explained that the veteran did not 
have functional impairment, but did have subjective 
complaints and used a cane, but did not need it.   

The veteran had testified in October 2005 that no doctor had 
told him that his shoulder complaints were related to the 
injury sustained in service.  He also testified that no 
doctor had told him directly that his ankle problems were 
related to an injury in service, although a doctor had 
indirectly said that if he had had an injury back then and if 
he was now having problems, it could very well be related.  
The record, however, does not contain a medical opinion that 
links a current diagnosis involving either the left shoulder 
or the left ankle with any injury sustained during the 
veteran's active military service, including any injury 
sustained in the documented motor vehicle accident in August 
1973.  

In the absence of competent medical evidence linking a 
current diagnosis involving the left shoulder or the left 
ankle with any injury sustained during the veteran's active 
military service, the evidence does not support granting 
service connection for residuals of either a left shoulder or 
a left ankle injury.  Consequently, the claims must be 
denied.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In this case, the RO met the duty to notify the veteran of 
any information and evidence not of record that is necessary 
to substantiate the claim; that VA will seek to provide; and 
that the claimant is expected to provide in an October 2003 
letter before the adverse decision in March 2004.  The 
veteran was given the specific notice required by Dingess, 
supra, in August 2006, and was specifically asked to give VA 
any pertinent evidence in his possession.  The Board 
acknowledges that the October 2003 letter was augmented after 
the adverse decision, but before the most recent supplemental 
statement of the case in December 2007.  Because the veteran 
had ample opportunity to participate in his claim and appeal, 
and to submit information, evidence, and argument to support 
his claim, the Board concludes that there was no prejudice to 
the veteran in the timing of the notice.

VA's duties to assist the claimant in substantiating his 
claim were also met.  The veteran's service medical records 
and VA treatment records were obtained, as well as the 
investigative report of the truck accident in August 1973.  
The investigation report indicates that there were no 
inpatient records of treatment following that accident, as 
the veteran was treated for lacerations and contusions and 
released to duty the same day.  The veteran was also given a 
VA examination, which contained a nexus opinion.  

Consequently, the Board concludes that VA has met its duties 
to notify and to assist the claimant, and that any defect in 
the notice was not prejudicial in this instance.


ORDER

Service connection for a left shoulder disability is denied.

Service connection for a left ankle disability is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


